Exhibit 10.2



STEVE WILLIAMS SERVICES CONTRACT



 

This SERVICES CONTRACT ("Agreement") is made and entered into this 1st day of
October, 2005 (the "Effective Date") between Fortune Partners, Inc. (intending
to change its name to Power Air Corporation or otherwise; (the "Company")), with
an address for notice and delivery located at 1500 Royal Centre, 1500 West
Georgia Street, Vancouver, British Columbia, Canada, V6E 4N7, and Steve
Williams, having an address for notice and delivery located at 40 Lane 163
Crooked Lake, Angola, Indiana, U.S.A., 46703 (the "Executive") (each of the
Company and the Executive also being a "Party" hereunder).



WHEREAS, the Board of Directors of the Company (the "Board") wishes to assure
the Company of the services of the Executive for the period provided in this
Agreement; and



WHEREAS, the Parties wish this Agreement to supersede all prior understandings
between the Parties, whether oral or written;



NOW THEREFORE, in consideration of the performance of the responsibilities of
the Executive and upon other terms and conditions hereinafter provided, the
Parties hereto agree as follows:



Services Contract

The Executive shall be retained as the President of the Company. As President
the Executive shall render administrative and management services to the Company
such as are customarily performed by persons situated in a similar executive
position. The Executive shall perform such other duties as the Board of the
Company may from time to time reasonably direct. Failure to re-elect or appoint
the Executive as President without the consent of the Executive shall be deemed
to be a termination of the Executive without "Cause" (as hereinafter defined)
under this Agreement.

The Executive shall be furnished with a private office with such facilities,
amenities and services as are appropriate for the Executive's position as
President of the Company and adequate for the performance of his duties
hereunder.



Term

This Agreement shall be for a period of one (1) year (the "Initial Term")
commencing on the Effective Date (the end of such period between the Effective
Date and the Initial Term being hereafter referred to as the "Anniversary
Date"), subject, however, to termination during such Initial Term as provided
herein. The Initial Term shall be deemed to be extended for additional periods
of one year each (such extension of a year being an "Extended Term" herein)
unless at least sixty (60) calendar days prior to the expiration of the Initial
Term or an Extended Term, as the case may be, written notice is delivered by
either Party to the other Party therein confirming its desire to terminate this
Agreement and stating that the Agreement will terminate and not be extended
beyond the Initial Term or such Extended Term.



Standards of Performance

Excluding periods of vacation to which the Executive is entitled, the Executive
agrees to devote his best efforts and his entire business time during regular
business hours to the business and affairs of the Company and to discharge the
responsibilities assigned to the Executive hereunder. The Executive, following
consultation with the Board, may serve on corporate, civic or charitable boards
or committees and, without such consultation, manage personal investments, so
long as such activities do not interfere in any material respect with the
performance of the Executive's responsibilities hereunder.



Base Fee

The Company agrees to pay the Executive during the continuance of this Agreement
a gross salary of U.S. One Hundred Fifty Thousand Dollars ($150,000) per annum
(hereafter referred to as the "Base Fee"). The first months fee will contain a
signing bonus of US$15,000 and together with the first months salary will be
paid on or before October 10, 2005. The Base Fee provided for hereinafter shall
be payable on the 15th day of each month. In addition, it is hereby acknowledged
and agreed that the Executive will be classified as an independent contractor
and receive an annual 1099, such that all compensation which is provided by the
Company to the Executive under this Agreement, or otherwise, will be calculated
on the previous gross basis.

Commencing during the Initial Term the Board shall evaluate the Company's
progress, past, present and future, as attained with the services of the
Executive. At the end of each anniversary date the Board shall, through its
Compensation Committee (or, if the Board does not have a Compensation Committee,
through the balance of its then disinterested Board members), consider
increasing the Base Fee to be paid to the Executive for the next ensuing year.
In respect of those years in which the Executive receives an increase in Base
Fee by virtue of this Paragraph 4(b), such increase in Base Salary shall be
considered part of the Executive's Base Salary for all purposes of this
Agreement moving forward.



 

Stock Options

As an inducement to the Executive to enter into this Agreement the Executive
will initially be granted, subject to the rules and policies of the regulatory
authorities and applicable securities legislation, the terms and conditions of
the Company's existing stock option plan and the final determination of the
Board, acting reasonably, an aggregate of 500,000 incentive stock options (each
being a "Stock Option") to acquire up to an equivalent number of common shares
of the Company (each being an "Option Share" when acquired) at an exercise price
of U.S. $0.65 per Option Share and exercisable for a period of up to five years
from the date of grant. In this regard the Company intends to use its reasonable
commercial efforts to ensure that a Form S-8 Registration Statement is filed and
remains effective as long as such Stock Options are outstanding, and the
Executive fully understands and acknowledges that any such Option Shares will be
issued in reliance upon the exemption afforded under the Form S-8 Registration
Statement which is available only if the Executive acquires such Option Shares
for investment and not with a view to distribution. The Executive is familiar
with the phrase "acquired for investment and not with a view to distribution" as
it relates to the United States Securities Act of 1933, as amended, and the
special meaning given to such term in various releases of the United States
Securities and Exchange Commission.



Discretionary Incentive Bonus to the Executive

The Company will pay the Executive an incentive bonus to be determined as
hereinafter set forth (the "Discretionary Incentive Bonus"). The Board shall
authorize, subject to payment terms to be determined by the Board and pursuant
to the Company's bonus plan, if any, as amended from time to time by the Board,
payment to the Executive of an annual incentive Discretionary Incentive Bonus
for that calendar year, or any portion thereof on a pro rata basis, in the event
the Executive did not serve the complete calendar year; provided, the Company's
financial performance for that calendar year permits such a Discretionary
Incentive Bonus to be paid in the best interests of the Company. The Company
financial performance will be measured, among other things, by reference to the
Company's return on equity, in order to determine if and to what extent a
Discretionary Incentive Bonus is payable during each calendar year of the
continuance of this Agreement.

Unless otherwise determined by the Board in light of the Company's financial
performance measured, among other things, by reference to the Company's return
on equity during a particular calendar year, the Discretionary Incentive Bonus
shall ordinarily be not less than two percent (2%) of the Company's after-tax
profits as determined by the Company's independent certified public accountants
in accordance with generally accepted accounting principles, applied
consistently from year to year, and may be payable in cash or awards of options
and/or units or a combination of cash and awards. At the election of the
Executive, and without the requirement for prior Board approval in such
instance, any Discretionary Incentive Bonus shall be paid either in cash, stock
options or pursuant to a deferred cash compensation arrangement. In no event
shall the Discretionary Incentive Bonus in any one year to be paid pursuant to
this Paragraph 6 be in excess of two hundred percent (200%) of the Base Fee of
the Executive provided for in Paragraph 4.



Participation in Retirement and Executive Benefit Plans

The Executive shall be entitled to participate in any plan of the Company
relating to pension, thrift, deferred compensation, profit-sharing, group life
insurance, medical insurance, educational reimbursement or other retirement or
employee benefits that the Company may then have in force.

In addition to the compensation provided to the Executive pursuant to Paragraphs
4, 5, 6, and 7 hereof, the Company agrees to reimburse the Executive for
reasonable entertainment, travel, lodging and other miscellaneous expenses,
whether local or out-of-city, incurred on its behalf and directly related to the
performance of his duties as President of the Company. This reimbursement shall
include the payment of reasonable expenses for attending meetings of trade
and/or professional associations. The Executive shall submit an itemized
statement and satisfactory documentation of the expenses incurred. The Company
further agrees to provide the Executive, for both business and personal use so
long as he is actually working for the Company every two (2) years during this
Agreement, a new automobile, and the Company shall be responsible for all
expenses (including adequate insurance), repairs and maintenance thereof;
provided, however, that the Executive shall be responsible for his gas and oil
expenses for automobile travel. The Company shall also include the Executive as
an insured under its liability insurance policies with coverage at least equal
to the coverage under its current liability insurance policies.



Life Insurance

As soon as practicable following Effective Date of this Agreement, but in no
event later than 60 calendar days thereafter, and in addition to any group life
insurance plan the Company may offer its employees from time to time, the
Company agrees to provide the Executive during the continuance of his employment
under this Agreement with life insurance as follows:

The Company, after the 1st Anniversary Date of this Agreement, will provide the
Executive with a U.S. Five Hundred Thousand Dollar ($500,000) life insurance
policy (the "Life Insurance Policy"). The Executive will be the owner and may
name the beneficiary of the Life Insurance Policy.

If the Executive terminates his employment with the Company or the Company
terminates the Executive's position for other than Cause, the Executive can, at
his option, pay the Company U.S. One Dollar ($1.00) for the privilege of having
the Life Insurance Policy, any intangible value associated with said policy, and
the accrued cash values of said policy, reassigned to him.



Vacations

(a) The Executive shall be entitled, without loss of pay, to the number of
vacation days in each calendar year determined by the Board from time to time,
provided that the Executive shall be entitled to an annual vacation of not less
than four (4) weeks per year in accordance with the Company's personnel policies
as may be amended by the Board from time to time.

(b) The timing of vacations shall be scheduled in a reasonable manner by the
Executive. The Executive shall not be entitled to receive any additional
compensation from the Company for his unused vacation time. The Executive shall
be entitled to accumulate one week unused vacation time from one calendar year
to the next calendar year only.



Termination

The Executive's services under this Agreement may be terminated at any time by
the Board. Except as otherwise provided in this Agreement, any termination by
the Board other than for Cause shall not prejudice the Executive's right to
receive:

compensation in accordance with Paragraphs 4, 5, 6, and 7 of this Agreement for
the remainder of the Initial Term or any Extended term hereof;

the other benefits provided by this Agreement for the remainder of the Initial
Term or any Extended term hereof; and

a lump sum cash severance payment equal to twice the Executive's Base Fee as
determined in Paragraph 4.

The Executive shall have no right to receive compensation or other benefits
under this Agreement for any period after the date of termination for Cause. For
purposes of this Agreement, termination for "Cause" shall mean only the
following events:

personal dishonesty;

material breach of any provision of this Agreement;

breach of a fiduciary duty involving personal gain or profit;

intentional failure to perform stated duties;

a material breach of the reasonable policies and procedures for the operation of
the Company provided to the Executive by formal action of the Company's Board;

willful violation of any law, rule, regulation (other than a law, rule or
regulation relating to a traffic violation or similar offense) or final
cease-and-desist order; or

willful misconduct.

For purposes of Paragraph 10(b)(6) and 10(b)(7), no act, or failure to act, on
the Executive's part shall be considered 'willful' unless he has acted, or
failed to act, with an absence of good faith and without a reasonable belief
that his action or failure to act was in the best interests of the Company; and,
for the purposes of Paragraph 10(b)(6), a cease-and-desist order shall not
become final until exhaustion or lapse of all (administrative and judicial)
appeal rights in relation thereto.

The Executive shall not be deemed to have been terminated for Cause unless there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire Board of the
Company at a meeting of the Board duly called and held for the purpose (after
reasonable notice to the Executive and an opportunity for the Executive,
together with his counsel, to be heard before the Board), finding that in the
good faith opinion of the Board the Executive was guilty of conduct set forth
above in the second sentence of this Paragraph 10(b) and specifying the
particulars thereof in detail. In no event will the Executive be subject to
termination for cause pursuant to Paragraph 10(b)(2) above unless the Executive
shall have failed to cure, correct or prevent the alleged breach within 30
calendar days after such Board resolution has been delivered to the Executive.

This Agreement may be terminated by the Executive at any time upon 90 calendar
days' prior written notice to the Company or upon such shorter period as may be
agreed upon between the Executive and the Board. In the event of such
termination the Company shall be obligated only to continue to pay the Executive
his salary up to the date of termination and those retirement and/or employee
benefits which have been earned or become payable up to the date of termination.

(1) If the Executive's services terminates by reason of the Executive's
"Disability" (as hereinafter defined), the Company shall pay the Executive his
BaseFee as follows: For the first ninety (90) calendar days of the Executive's
Disability, the Executive shall be entitled to one hundred percent (100%) of the
Executive's Base Fee. In the event that the Executive's Disability continues
beyond ninety (90) calendar days, the Executive shall receive sixty percent
(60%) of the Executive's BaseFee up and until the Executive attains the age of
sixty-seven (67). The Company shall obtain a policy of insurance insuring the
Executive in the event of the Executive's Disability during the continuance of
this Agreement. The policy shall be non-cancelable to age sixty-seven (67) at a
guaranteed premium rate to the Company and shall include a "Cost of Living
Adjustment Factor and Automatic Benefit Indexing". The policy of insurance shall
be adequate to provide the necessary funds in the event of the Disability of the
Executive. All premiums on the Disability insurance coverage shall be paid by
the Company. If the Executive's services terminates by reason of the Executive's
Disability, the Company shall also pay the Executive any benefits or awards
which, pursuant to the terms of any compensation or benefit plan, have been
earned or have become payable, but which have not yet been paid to the
Executive, and a pro rata portion of any Discretionary Incentive Bonus that the
Executive would have been entitled to receive in respect of the year in which
the Executive's date of termination occurs had he continued in employment until
the end of such calendar year.

(2) In the event the Executive's employment terminates by reason of Disability,
the insurer referred to in the previous Paragraph shall pay to the Executive his
benefits during the term of said Disability or until such time as said Executive
reaches the age of sixty-seven (67).

(3) In the event the Executive's employment terminates by reason of death, the
Company will cause to be continued medical, hospitalization, dental and group
life insurance coverage, as well as any other similar type benefits offered from
time to time by the Company to its employees for the Executive's family
(including dependents up to age 21) substantially identical to that maintained
by the Company for the Executive prior to his death. The Company's obligation to
provide health coverage for the Executive's family will cease twelve (12) months
after the Executive's death. Notwithstanding the foregoing, the Company is not
obligated to continue any coverage if to do so would be contrary to law, or if
the Company receives written notice from an insurer stating that the insurer
cannot continue the coverage for the Executive's family.



Disability

The Company may terminate the Executive's employment after having established
the Executive's Disability. For purposes of this Agreement, "Disability" means a
physical or mental infirmity which impairs the Executive's ability substantially
to perform his duties under this Agreement and which results in the Executive
becoming eligible for long-term disability benefits, as set forth in Paragraph
10(e)(1) of this Agreement. In the event the Executive's employment is
terminated by reason of the Executive's Disability, the Executive shall be
entitled to all of the benefits, including monthly benefits provided under the
policy of insurance, until said Executive reaches age sixty-seven (67). The
Executive shall be entitled to the compensation and benefits under this
Agreement for any period prior to the establishment of the Executive's
Disability during which the Executive is unable to work due to a physical or
mental infirmity.

If any dispute arises as to whether the Executive is or was physically or
mentally unable to perform his duties pursuant to this Agreement, or whether his
Disability has ceased and he is now able to resume his duties, the Parties shall
submit such question to a licensed physician agreed upon by the Parties, or, if
the Parties are unable to agree, to a licensed physician appointed by a neutral
party practicing in the State of Indiana at the request of either Party. The
Executive shall submit to such examinations and provide information as such
physician may request and the determination of such physician as to the
Executive's physical or mental condition shall be binding and conclusive on the
Parties. The Company agrees to pay the cost of any such physician and
examinations.



Change of Control

If, during the continuance of this Agreement, there is a "Change in Control" (as
hereinafter defined) of the Company, the Executive shall be entitled to a
termination or severance payment in the event the Executive's employment is
involuntarily terminated, in connection with or within two (2) years after the
Change in Control, other than for Cause or pursuant to Paragraphs 10(e) or 11.
This payment shall also be made in the case of the Executive's voluntary
termination of services for "Good Reason" (as hereinafter defined) in connection
with or within two (2) years after a Change in Control of the Company. Such
voluntary termination of services for Good Reason in connection with or within
two (2) years after a Change in Control of the Company shall not constitute a
termination under Paragraph 10(b) hereof. The amount of severance payment shall
be compensation and other benefits for the remaining term of this Agreement
provided to the Executive pursuant to Paragraphs 4, 5, and 7 of this Agreement.
The severance payment provided for in this paragraph is in addition to the lump
sum cash payment payable pursuant to Paragraph 10 of this Agreement.

For purposes of this Agreement, a "Change of Control" of the Company shall mean:

the acquisition by a person or persons acting in concert of the power to vote
more than twenty percent (20%) of a class of the Company's voting securities or
the acquisition by a person or entity of the power to direct the Company's
management or policies if the Board has made a determination that such
acquisition constitutes or will constitute an acquisition of control of the
Company; or

during any period of two (2) consecutive years during the continuance of this
Agreement, individuals who at the beginning of such period constitute the Board
cease for any reason to constitute at least a majority thereof.

Upon the Executive's termination of services within two (2) years after the
occurrence of a Change of Control of the Company, the Company will cause to be
continued life, medical, hospitalization, dental and disability insurance
coverage substantially identical to the coverage maintained by the Company for
the Executive prior to his severance. Such coverage shall cease upon the earlier
of the Executive's services by another employer or two (2) years from such
termination. Notwithstanding the foregoing, the Company shall not continue any
coverage if to do so would be contrary to law.



Good Reason

For purposes of this Agreement, "Good Reason" shall mean the occurrence after a
Change in Control of any of the events or conditions described in Subparagraphs
(1) through (g) hereof without the Executive's express written consent; provided
the Executive's right to terminate his services pursuant to this Paragraph 13
shall not be affected by his capacity due to physical or mental illness:

a change in the Executive's status, title, position or responsibilities
(including reporting responsibilities) which, in the Executive's reasonable
judgment, is not at least equal to his status, title, position or
responsibilities as in effect immediately prior thereto; the assignment to the
Executive of any duties or responsibilities which, in the Executive's reasonable
judgment, are inconsistent with such status, title, position or
responsibilities; or any removal of the Executive from or failure to reappoint
him to any of such positions, except in connection with the termination of his
services for (1) Disability, (2) Cause, (3) as a result of his death or (4) by
the Executive other than for Good Reason;

a reduction by the Company in the Executive's Base Salary as in effect on the
date of a Change in Control of the Company or as the same may be increased from
time to time;

the relocation of the Company's principal executive offices to a location
outside a 500 mile radius of Livermore, California, U.S.A., or the Company's
requiring the Executive to be based at any place other than Livermore,
California, U.S.A., except for reasonably required travel on the Company's
business which is not materially greater than such travel requirements prior to
the Change in Control;

the adverse and substantial alteration in the nature and quality of the office
space within which the Executive performs his duties, including the size and
location thereof, as well as the secretarial and administrative support provided
to the Executive;

the failure by the Company to continue to provide the Executive with
compensation and benefits provided for under this Agreement or benefits
substantially similar to those provided to him under any of the employee benefit
plans which the Executive becomes a participant, or the taking of any action by
the Company which would directly or indirectly materially reduce any of such
benefits or deprive the Executive of any material fringe benefit enjoyed by him
at the time of the Change of Control;

any material breach by the Company of any provision of this Agreement; or

the failure of the Company to obtain a satisfactory agreement from any successor
or assign of the Company to assume and agree to perform this Agreement, as
contemplated in Paragraph 18 hereof.



Election to Avoid Excess Parachute Payments

If the "Present Value" (as hereinafter defined) of any benefits payable under
Sections 4, 5, 6, and 7, together with any other payments otherwise payable to
the Executive by the Company (collectively referred to as "Severance Benefits"),
which are deemed under Section 280G of the Internal Revenue Code (the "Code") to
constitute "Parachute Payments" (as defined in Section G of the Code), are
greater than three times the Executive's "Base Amount" (as hereinafter defined
herein), the Executive may elect to apply the provision set forth below.

In the event that any Severance Benefits to be made to the Executive by the
Company, whether pursuant to this Agreement or otherwise, upon termination of
the Executive's services pursuant to Paragraphs 10, 12, and 13 hereof are
deemed, in the opinion of the Company's Independent Public Accountants (the
"Accountants") to constitute Parachute Payments, the Executive may, upon written
notification by the Company of the determination of the Accountants, elect to
receive any combination of Severance Benefits from the Company due the Executive
as a result of termination which equal the maximum aggregate amount which can be
paid to the Executive without constituting "Excess Parachute Payments" for
purposes of the Code. The written notification by the Company of any
determination of the Accountants pursuant to this Paragraph 14 shall be provided
to the Executive within five (5) business days of the Executive's date of
termination, and shall (1) list all Severance Benefits which are deemed to
constitute Parachute Payments in the opinion of the Accountants and (ii) contain
the Company's opinion as to the Present Value of each of such Severance
Benefits, which opinion shall be determined in consultation with the
Accountants. Any election by the Executive pursuant to this paragraph shall be
made by the Executive and submitted to the Company by the thirtieth (30th)
calendar day following the date of termination, and the Company shall pay to the
Executive the Severance Benefits specified in such election within five (5)
business days of receipt of such election.

In the event that the Executive does not file a written election with the
Company pursuant to Subparagraph (b) upon receipt of a written notification by
the Company of the Accountant's determination that Severance Benefits to which
the Executive is entitled upon termination constitute Excess Parachute Payments,
then the Company shall pay the Executive all Severance Benefits due him pursuant
to this Agreement or otherwise.

For purposes of this Paragraph 14, Present Value means the value determined in
accordance with the principles of Section 1274(b) (2) of the Code as maintained
under Section G of the Code, and Base Amount means the average annual
compensation payable to the Executive by the Company and includible in the
Executive's gross income for federal income tax purposes during the shorter of
the period consisting of the most recent five (5) taxable years ending before
the date of any Change in Control of the Company or the portion of such period
during which the Executive was an Executive.

References to Code Section G herein are specified references to Section G as
added to the Code by the Tax Reform Act of 1984, Pub.L. No. 98-369, 98th Cong.,
2nd Sess., and as it may be amended.



Proprietary Information, Non-competition and non-circumvention

(a) The Executive agrees that the knowledge of the business activities and plans
for business activities of the Company and affiliates thereof is a confidential,
valuable, special and unique asset of the business of the Company. The
Executive's knowledge of information concerning the Company of which a third
party has both knowledge and an unrestricted right to that knowledge in not
subject to this paragraph. During the term of his employment and for the period
ending two (2) years following the termination of his employment for any reason,
the Executive will not disclose any knowledge of the past, present, planned or
considered business activities of the Company or affiliates thereof to any
person, firm, corporation or other entity for any reason or purpose whatsoever.
In the event of a breach or threatened breach by the Executive of the provision
of this Paragraph 15, the Company will be entitled to an injunction restraining
the Executive from disclosing, in whole or in part, the knowledge of the past,
present, planned or considered business activities of the Company or affiliates
thereof, or from rendering any services to any person, firm, corporation or
other entity to whom such knowledge, in whole or in part, has been disclosed is
threatened to be disclosed. Nothing herein will be construed as prohibiting the
Company from pursuing any other remedies available to the Company for such
breach or threatened breach, including the recovery of damages from the
Executive.

(b) During the continuance of this Agreement the Executive shall not engage in
any business or activity which reasonably may detract from or conflict with the
Executive's respective duties and obligations to the Company as set forth in
this Agreement without the prior written consent of the Board. In addition,
during the continuance of this Agreement and for a period of at least one (1)
year following the termination of this Agreement for any reason whatsoever the
Executive shall not engage in any business or activity whatsoever which
reasonably may be determined by the Board, in its sole and absolute discretion,
to compete with any portion of the business interests of the Company as
contemplated hereby without the prior written consent of the Board. Furthermore,
the Executive hereby acknowledges and agrees, for a period of at least one (1)
year following the termination of this Agreement for any reason whatsoever, not
to initiate any contact or communication directly with either of the Company or
any of its subsidiaries, as the case may be, together with each of their
respective directors, officers, representatives, agents or employees, without
the prior written consent of the Board and, notwithstanding the generality of
the foregoing, further acknowledges and agrees, even with the prior written
consent of the Board to such contact or communication, to limit such contact or
communication to discussions outside the scope of any confidential information.
For the purposes of the foregoing the Executive hereby recognizes and agrees
that a breach by the Executive of any of the covenants herein contained would
result in irreparable harm and significant damage to the Company that would not
be adequately compensated for by monetary award. Accordingly, the Executive
agrees that, in the event of any such breach, in addition to being entitled as a
matter of right to apply to a Court of competent equitable jurisdiction for
relief by way of restraining order, injunction, decree or otherwise as may be
appropriate to ensure compliance with the provisions hereof, the Executive will
also be liable to the Company, as liquidated damages, for an amount equal to the
amount received and earned by the Executive as a result of and with respect to
any such breach. The Parties hereby acknowledge and agree that if any of the
aforesaid restrictions, activities, obligations or periods are considered by a
Court of competent jurisdiction as being unreasonable, the Parties agree that
said Court shall have authority to limit such restrictions, activities or
periods as the Court deems proper in the circumstances. In addition, the Parties
further acknowledge and agree that all restrictions or obligations in this
Agreement are necessary and fundamental to the protection of the business
interests of the Company and are reasonable and valid, and all defenses to the
strict enforcement thereof by the Executive are hereby waived.



Indemnification

The Company, using reasonable business judgment, shall provide the Executive
(including his heirs, executors and administrators) with coverage under a
standard form Directors' and Officers' Liability Insurance Policy (the "D&O
Policy") to be obtained by the Company as soon as reasonably practicable after
the Effective Date hereof, at the Company's expense, and shall indemnify, hold
harmless and defend the Executive (and his heirs, executors and administrators)
to the fullest extent permitted under Indiana law for any deductible expenses
under the D&O Policy reasonably incurred by him in connection with or arising
out of any action, suit or proceeding in which he may be involved by reason of
his having been a director or officer of the Company (whether or not he
continues to be a director or officer at the time of incurring such expense);
such expenses and liabilities to include, but not limited to, judgments, court
costs and attorneys' fees and the cost of reasonable settlements; and such
settlements to be approved by the Board if such action is brought against the
Executive in his capacity as an officer or director of the Company.
Indemnification for deductible expenses shall not extend to matters for which
the Executive has been terminated for Cause as defined in Paragraph 10(b).

If the Company does not provide the Executive with coverage under a D&O policy
the Company shall indemnify, hold harmless and defend the Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
Indiana law against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his having been an Executive of the Company (whether or
not he continues to be an Executive at the time of incurring such expenses or
liabilities); such expenses and liabilities to include, but not be limited to,
judgments, court costs and attorney's fees and the cost of reasonable
settlements; and such settlements to be approved by the Board if such action is
brought against the Executive in his capacity as an Executive of the Company.
Indemnification for expenses shall not extend to matters for which the Executive
has been terminated for Cause as defined in Paragraph 10(b).



Payment of Legal Fees

All reasonable legal fees paid or incurred by the Executive pursuant to any
dispute or question of interpretation relating to this Agreement shall be paid
or reimbursed by the Company if the Executive is successful or as may be
determined to be appropriate by any arbitrator's award based on the relative
merits of the two Parties.



Successors; Binding Agreement

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, by an assumption agreement in form and substance
satisfactory to the Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption agreement prior to the effectiveness of any
such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms that he would be entitled to hereunder if he terminated his employment
voluntarily in connection with, or within two (2) years after, a Change in
Control of the Company.

This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive's personal or legal
representatives, successor, heirs, distributes, devisees, legatees and permitted
assigns.



No Assignments

This Agreement is personal to each of the Parties hereto and, except as provided
in Paragraph 18, neither Party may assign or delegate any of its rights or
obligations hereunder without first obtaining the written consent of the other
Party.



Notices

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered by hand or
mailed, certified or registered mail, return receipt requested, with postage
prepaid, to the following addresses or to such other address as either Party may
designate by like notice:



A. If to the Company:

1500 Royal Centre, 1500 West Georgia Street, Vancouver, British Columbia,
Canada, V6E 4N7



B. If to the Executive:

40 Lane 163 Crooked Lake, Angola, Indiana, U.S.A. 46703



Other Contracts

Consistent with Paragraph 3 herein, the Executive shall not, during the
continuance of this Agreement, have any other services except with the prior
approval of the Board.



Amendments

No amendments or additions to this Agreement shall be binding unless in writing
and signed by both Parties, except as herein otherwise provided.



Paragraph Headings

The paragraph headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.



Severability

The provision of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.



Governing Law

This Agreement shall, except to the extent that federal law shall be deemed to
apply, be governed by and construed and enforced in accordance with the laws of
Indiana.



Arbitration

Except for the determination of Disability provided for under Paragraph 11, any
dispute or controversy arising under or in connection with this Agreement shall
be settled exclusively by arbitration in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator's award in any court having jurisdiction.



IN WITNESS WHEREOF, the Parties have executed this Agreement on the Effective
Date hereinabove written.



WITNESSED: FORTUNE PARTNERS, INC.



____________________ By: s/s Director



EXECUTIVE:



____________________ By: s/s Steve Williams